Citation Nr: 0807121	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  04-27 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine, to include as secondary to 
service-connected static backache resulting from in-service 
spinal puncture.

2.  Entitlement to an initial evaluation in excess of 20 
percent for static backache resulting from in-service spinal 
puncture.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and two friends


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
April 1952, and from April 1958 to April 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the St. 
Louis Missouri VA Regional Office (RO), and a November 2006 
rating decision of the St. Paul Minnesota RO, that granted 
service connection for static backache resulting from spinal 
punctures, initially evaluated as 10 percent disabling and 
then increased to 20 percent disabling effective December 6, 
2002, and denied service connection for degenerative disc 
disease L2-L3 and L5-S1 with retrolisthesis.  The veteran 
filed timely appeals of these determinations to the Board.  

In September 2007, the veteran and two friends, accompanied 
by the veteran's representative, testified at a hearing 
before the undersigned Veterans Law Judge at the local 
regional office.  At the hearing, the record was held open 
for 60 days to allow the veteran an opportunity to submit 
additional records.  In addition, evidence was submitted at 
the hearing, and additional VA records were associated with 
the veteran's claims file.  These records were accompanied by 
a waiver of regional office consideration.  And the Board 
notes that the veteran's representative waived regional 
office consideration of additional records on the record at 
the hearing.  These records will be considered by the Board 
in evaluating the veteran's claims.

Because the veteran's increased rating claim involves the 
propriety of the initial evaluation assigned, the Board has 
characterized the claim as indicated on the title page.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
regard the Board notes that because the assigned evaluation 
does not represent the maximum rating available for this 
disability, the veteran's claim challenging the initial 
evaluation remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993).  

The issue of entitlement to service connection for 
degenerative disc disease of the lumbosacral spine is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

The veteran's service-connected static backache resulting 
from spinal puncture is not productive of muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion; nor is the veteran's 
condition productive of moderate or severe limitation of 
motion, incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, or favorable ankylosis of the entire cervical spine, 
forward flexion of the thoracolumbar spine 30 degrees or 
less, favorable ankylosis of the entire thoracolumbar spine, 
unfavorable ankylosis of the entire thoracolumbar spine, or 
unfavorable ankylosis of the entire spine.


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 20 percent for static backache resulting from 
spinal puncture have not been met.  38 U.S.C.A. §§ 1155, 
5107, (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a; 
Diagnostic Codes 5292, 5293, 5295 (2003), Diagnostic Codes 
5237, 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In a letter dated in January 2003, the RO provided the 
veteran with the required notice under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b) with respect to his claim.  The veteran 
was also generally invited to send information or evidence to 
VA that may support his claim, was advised of the basic law 
and regulations governing his claim, the basis for the 
decisions regarding his claim, and the cumulative information 
and evidence previously provided to VA, or obtained by VA on 
the veteran's behalf.  

In this regard, the Board notes that, with respect to the 
veteran's increased rating claim, the Board observes that in 
Dingess v. Nicholson, the Court recently held that upon 
receipt of an application for service connection, VA is 
required to notify a claimant of what information and 
evidence will substantiate the elements of the claim for 
service connection, including that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

In Dingess, however, the Court also declared, that "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled." 
Id. at 491.  

As such, no further VCAA notice is required with respect to 
the veteran's claim for initial higher disability rating for 
static backache resulting from spinal puncture; and under the 
circumstances, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

For these reasons, the Board finds that the RO substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service medical and treatment records, VA examinations, the 
veteran's testimony before the Board, and statements 
submitted by the veteran and his representative in support of 
the claim.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claim and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, under 
the circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  

II.  Entitlement to an initial evaluation in excess of 20 
percent for the veteran's service-connected static 
backache resulting from spinal puncture.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2003).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas, 1 Vet. App. at 312-13.  In addition, the 
General Counsel of VA has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  The Board 
must apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must generally consider the claim pursuant to both 
versions during the course of an appeal.  See VAOPGCPREC 3-
2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

In this case, the veteran's claim involves the propriety of 
the initial 20 percent evaluation from December 2002.  Prior 
to analyzing, the veteran's back claim, the Board will 
outline the relevant criteria below.

Diagnostic Code 5295, in effect prior to September 26, 2003, 
provides that a 10 percent evaluation is warranted when the 
disability is productive of characteristic pain on motion, 
and a 20 percent evaluation is warranted when the disability 
is productive of muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in a standing 
position.  A 40 percent rating under this code requires that 
the disability be productive of severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.

The veteran's low back condition could also be evaluated 
under Diagnostic Code 5292, in effect until September 26, 
2003, which provides a 10 percent rating for low back 
disability manifested by slight limitation of motion, and a 
20 percent rating for low back disability manifested by 
moderate limitation of motion.  A maximum 40 percent 
evaluation requires severe limitation of motion.

Effective September 23, 2002, VA amended the rating schedule 
for evaluating intervertebral disc syndrome set out in 
Diagnostic Code 5293.  67 Fed. Reg. 54345-54349 (2002); now 
codified at 38 C.F.R. § 4.71a.  Under these rating criteria 
(renumbered as Diagnostic Code 5243 after September 2003) the 
evaluation of intervertebral disc syndrome (preoperatively or 
postoperatively) is to be made either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  When rating based on 
incapacitating episodes, if there are incapacitating episodes 
having a total duration of at least one week but less than 
two week during the past 12 months, a minimum 10 percent 
rating is warranted.  If there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, a 20 percent rating is 
warranted.  If there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is warranted.  
If there are incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a maximum 60 
percent rating is warranted.

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now 
Diagnostic Code 5243), effective September 23, 2002, provides 
that when rating on the basis of chronic manifestations, the 
orthopedic disabilities will be rated under the most 
appropriate orthopedic diagnostic code or codes and the 
evaluation of neurologic disabilities will be done separately 
using the most appropriate neurologic diagnostic code or 
codes.

Finally, effective September 26, 2003, additional substantive 
changes were made to the criteria for evaluating spine 
disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  
These later revisions provide a general new rating formula 
encompassing such disabling symptoms as pain, ankylosis, 
limitation of motion, muscle spasm, and tenderness.  
Additionally, associated neurological abnormalities (e.g., 
bowel or bladder impairment) are now for evaluation 
separately.  These changes are listed under Diagnostic Codes 
5235-5243.  Under these new regulations, intervertebral disc 
syndrome, renumbered as Diagnostic Code 5243, may be 
evaluated under this new general rating formula after 
September 2003 or under the rating criteria for 
incapacitating episodes made effective September 23, 2002, as 
set forth above.

The new General Rating Formula for Diseases and Injuries of 
the Spine, effective September 26, 2003, 38 C.F.R. § 4.71a, 
provides that, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching, in the area of the 
spine affected by the residuals of injury or disease:  

a 10 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
60 degrees but not greater that 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater that 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more 
of the height, 

a 20 percent evaluation is warranted where there is 
forward flexion of the thoracolumbar spine greater that 
30 degrees but not greater that 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater that 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, 

a 30 percent evaluation is warranted where there is 
forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine, 

a 40 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine, 

a 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, 
and 

a 100 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire spine. 

Here, the veteran's static backache resulting from spinal 
puncture is currently evaluated as 20 percent disabling under 
Diagnostic Code 5237.  The veteran was afforded two VA 
examinations in connection with his claim.  

In February 2003, the veteran was afforded a VA examination 
in connection with his back disability.  The examiner 
indicated that the veteran's claims file had been reviewed in 
connection with the examination.  The veteran's medical 
history was noted and the examiner indicated that the veteran 
had pain in the lumbosacral spine most of the time.  The 
examiner reported that the veteran uses a walker and a 
wheelchair and has radiation of pain down both legs equally.  
Upon examination, the veteran was noted to walk leaning 
forward with a very wide and halting gait.  He could squat to 
only 90 degrees of flexion and could stand on his heels and 
toes with great difficulty.  Range of motion testing revealed 
flex at the waist from 15 degrees to 45 degrees, extension of 
0 degrees.  The veteran could bend to the left and the right, 
and also twist from the left and the right, to 20 degrees.  
All movement caused pain and there was pain to palpation in 
the lumbosacral spine.  2+/4 muscle spasms were indicated.  
Sensation appeared to be normal in the lower extremities, but 
reduced in the feet.  The veteran was noted to have other 
medical conditions, to include diabetes mellitus.  The 
veteran was diagnosed with traumatic injury to the 
lumbosacral spine with subsequent degenerative disc disease, 
L2-L3 and L5-S1, with retrolisthesis.  The examiner indicated 
that he was not able to test the veteran for fatigue due to 
discomfort and pain.  

The veteran was again examined by VA for his back in November 
2006.  The veteran reported pain in his low back and 
indicated that he gets sharp jabbing pains, steady for the 
past three plus weeks, but also with numerous flares in the 
last year.  The veteran indicated that the pain does not 
radiate and denied stiffness in the back.  The veteran also 
denied any bowel or bladder impairment, but indicated that 
the pain increases in intensity after standing 3 to 4 
minutes.  The veteran was indicated to have balance problems 
that were unrelated to his back.  Upon examination, the 
veteran was noted to walk slowly using a walker.  Range of 
motion was limited by pain.  Forward flexion was indicated to 
be 60 degrees, extension was 15 degrees, rotation left and 
right was 30 degrees, and lateral bending left and right was 
30 degrees.  All motion caused the veteran discomfort in his 
low back.  The veteran had tenderness in the lumbar spine and 
guarding on examination, but no muscle spasm were indicated.  
There was also no scoliosis, no kyphosis, and the lumbar 
curve was flat.  Strength with manual muscle testing was 5/5 
bilateral lower extremities.  Sensation was impaired.  And 
MRI, previously done, indicated multilevel degenerative disc 
disease and spinal stenosis of the lumbar spine.  The veteran 
was diagnosed with degenerative disc disease of the lumbar 
spine with spinal stenosis, peripheral neuropathy, and 
diabetes mellitus.  In regards to Deluca requirements, the 
examiner indicated that there is an additional 20 degrees 
loss of forward flexion during flare-ups secondary to acute 
pain and lack of endurance.

Based on the foregoing, the Board concludes that an 
evaluation in excess of 20 percent for the veteran's static 
backache resulting from spinal puncture is not warranted.  

In order to warrant an evaluation in excess of 20 percent for 
this period under Diagnostic Code 5295, in effect prior to 
September 26, 2003, the veteran's back disability must have 
been productive of severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space or some 
of the above with abnormal mobility on forced motion.  The 
medical evidence above does not indicate that the veteran's 
service-connected condition is productive of these symptoms.

Under Diagnostic Code 5292, in effect until September 26, 
2003, an evaluation in excess of 10 percent must be supported 
by a showing of severe limitation of motion.  The medical 
evidence in this case indicates that the veteran has limited 
motion, but not a severe limitation.  Therefore a higher 
evaluation under this code is also not warranted.

In order to warrant a higher evaluation for intervertebral 
disc syndrome set out in Diagnostic Code 5293, effective 
September 23, 2002, the veteran's back condition must have 
been productive of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  Here, while flare-ups were noted 
in the veteran's condition, neither examiner indicated that 
there was a history of medically prescribed bed rest within 
the past 12 months. 

And finally, in order to warrant a higher evaluation under 
the new General Rating Formula for Diseases and Injuries of 
the Spine, effective September 26, 2003, a higher evaluation 
will be awarded where there is forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine; unfavorable 
ankylosis of the entire thoracolumbar spine; or unfavorable 
ankylosis of the entire spine.  As noted above, the range of 
motion studies above will not support a higher evaluation 
under this criteria, nor is there evidence of favorable or 
unfavorable ankylosis of the entire spine or thoracolumbar 
spine.

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  While 
recognizing that the veteran has complaints of pain and 
flare-ups, the record does not reflect objective evidence of 
additional impairment beyond the limitations noted, as caused 
by such pain, weakness or related factors.  In addition, the 
veteran's pain was indicated to be essentially constant with 
some increase on flare-ups.  The November 2006 examiner 
indicated an additional loss of 20 degrees forward flexion on 
flare-ups, but otherwise there was no evidence of any 
additional limitation of motion or functional impairment 
during flare-ups.  As such, evidence indicating a finding of 
additional functional loss beyond that which is objectively 
shown in the examinations is not shown.  Therefore, the Board 
holds that a higher evaluation in consideration of DeLuca and 
applicable VA code provisions is not warranted.  See also 38 
C.F.R. § 4.7.

Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the veteran's disability 
so as to warrant assignment of a higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
there is no showing that the veteran's service-connected 
disability has resulted in marked interference with 
employment.  In addition, there is no showing that the 
disability has necessitated frequent periods of 
hospitalization, or that it has otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular ratings pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

An evaluation in excess of 20 percent for static backache 
resulting from spinal puncture, is denied.
REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of entitlement to service connection 
for degenerative disc disease of the lumbosacral spine, to 
include as secondary to service-connected static backache 
resulting from spinal puncture, must be remanded for further 
action.  

Here, the veteran contends that he has degenerative disc 
disease of the lumbosacral spine that is a result of his 
service or is secondary to or aggravated by his service-
connected static backache resulting from spinal puncture.  In 
this regard, the Board notes that the veteran has been 
afforded two VA examinations regarding his back.  The first 
examination dated in February 2003 produced a diagnosis of 
traumatic injury to the lumbosacral spine with subsequent 
degenerative disc disease, L2-L3 and L5-S1, with 
retrolisthesis.  This examination served as the basis for the 
grant of entitlement to service connection for static 
backache resulting from spinal puncture. In addition, this 
examiner stated that the spinal puncture did not cause the 
veteran's degenerative disc disease with retrolisthesis and 
that the present disc problems are probably not related to 
the spinal tap in service.  No opinion was offered, however, 
regarding whether, the veteran's service-connected 
disability, with its pain and alteration of movement over the 
years, may have contributed to or aggravated the veteran's 
degenerative disc disease.

An additional VA examination was afforded to the veteran 
dated in November 2006.  However, this examination was in 
connection with a claim for increase and the veteran's claims 
file was not available for this examiner to review.  The 
veteran was diagnosed with degenerative disc disease of the 
lumbar spine with spinal stenosis, peripheral neuropathy, and 
diabetes mellitus.  The examiner did not discuss a 
relationship between the veteran's degenerative disc disease 
and his service-connected static backache resulting from 
spinal puncture.

Based on the foregoing, the Board finds that this matter 
should be remanded for a VA examination in order to determine 
whether the veteran's service-connected static backache 
resulting from spinal puncture caused or aggravated his 
current degenerative disc disease of the lumbosacral spine.

Prior to affording a VA examination, the RO should contact 
the veteran and his  representative and request that he 
identify all VA and non-VA health care providers, other than 
those already associated with the veteran's claims file, that 
have treated the veteran since service for his back.  In this 
regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain these outstanding records.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of what type of information and evidence 
was needed to substantiate his claim of entitlement to 
secondary service connection or service connection based on 
aggravation, and was also not provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  This case 
must therefore be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  Send the veteran and his 
representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the claim of entitlement to 
service connection for degenerative disc 
disease of the lumbosacral spine, to 
include as secondary to or aggravated by 
his service-connected static backache 
resulting from spinal puncture.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim, 
and should contain an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Contact the veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the claims file, who 
treated the veteran since service for his 
back.  The aid of the veteran in securing 
these records, to include providing 
necessary authorizations, should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.  If the veteran believes that 
all relevant medical records have been 
obtained, ask that he notify the VA that 
there is no more evidence to submit in 
order to prevent further delay in the 
adjudication of the claim. 

3.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should arrange for an appropriate VA 
examination in order to determine the 
question of whether the veteran has 
degenerative disc disease that had its 
onset in or was due to his active duty 
service, had its onset within one year of 
service, or was caused or aggravated by 
his service-connected static backache 
resulting from spinal puncture.  It is 
imperative that the reviewing physician 
who is designated to examine the claims 
folder reviews the medical records 
contained in claims folder, and 
acknowledges such review in the medical 
opinion report.  Based on a review of the 
veteran's medical history and with 
consideration of sound medical 
principles, the reviewing physician is 
asked to address the following questions:

(a)  Is it at least as likely as not (50 
percent probability or more) that 
degenerative disc disease of the 
lumbosacral spine had its onset during 
his active service, or was manifested 
within one year from discharge, or was 
otherwise etiologically related to any 
incident that occurred during his period 
of service to include his in-service 
spinal puncture?  

(b)  Is it at least as likely as not (50 
percent probability or more) that any 
disease or injury of service origin, to 
include the veteran's service-connected 
static backache resulting from spinal 
puncture, contributed substantially or 
materially to the cause of the veteran's 
degenerative disc disease of the 
lumbosacral spine?  
 
(c)  Is it at least as likely as not (50 
percent probability or more) that the 
veteran's service-connected static 
backache resulting from spinal puncture 
aggravated the veteran's degenerative 
disc disease of the lumbosacral spine.  
If so, the examiner should state an 
opinion, if possible, regarding the level 
of incremental increase in the veteran's 
degenerative disc disease caused by the 
service-connected condition.  

The examiner should set forth the 
complete rationale for any conclusions 
drawn or opinions expressed, in the 
record, in a legible report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), re-adjudicate the issue of 
entitlement to service connection for 
degenerative disc disease of the 
lumbosacral spine in light of all 
pertinent evidence and legal authority.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


